Opinion issued April 22, 2021




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-21-00025-CV
                           ———————————
 J AND B HICKS, INC., D/B/A EASTEX COLLISION REPAIR, Appellant
                                        V.
                       SELECT A CAR, LLC, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                       Trial Court Case No. 1153323


                         MEMORANDUM OPINION

      Appellant, J and B Hicks, Inc., doing business as Eastex Collision Repair,

appealed from the trial court’s October 15, 2020 final summary judgment order in

favor of appellee, Select A Car, LLC. Appellant has filed an unopposed motion to

voluntarily dismiss the appeal, representing that it “no longer wishes to prosecute
this appeal” because the parties “have reached an agreement to compromise and

settle the judgment issued by the trial court.” No other party has filed a notice of

appeal and no opinion has issued. See TEX. R. APP. P. 42.1(a)(1), (c). Further,

appellant’s motion includes a certificate of conference representing that appellee

does not oppose the relief requested in appellant’s motion. See TEX. R. APP. P.

10.3(a)(2).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1); 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Goodman and Farris.




                                         2